Exhibit 10.28

CITI DISCRETIONARY INCENTIVE AND RETENTION AWARD PLAN

Amended and Restated Effective as of January 1, 2014



--------------------------------------------------------------------------------





PREAMBLE
The purpose of the Plan is to reward and retain Eligible Employees through
discretionary incentive and/or retention awards under the terms and conditions
described in the Plan. Awards under the Plan may be contingent upon the
Company’s performance, an Eligible Employee’s sector or business unit
performance, an Eligible Employee’s individual performance, or any combination
of the foregoing.
This Plan document amends and restates the Plan, and is effective as of January
1, 2014.
Article I
DEFINITIONS
As used herein, the following terms have the meanings set forth below.
“Award” means, as to any Fiscal Year or any other period determined by the
Committee or the management of the Company, a discretionary incentive and/or
retention award granted to an Eligible Employee in the form of a Cash Bonus, a
CAP Award, a DCAP Award, an Equity Award, or any other form of discretionary
incentive or retention award made under the terms of the Plan. For the avoidance
of doubt, Performance Share Awards may be granted under the Plan.
“Award Date” means the date on which an Award is made.
“CAP” means the Capital Accumulation Program, as it may be in effect from time
to time.
“CAP Award” means an award of deferred stock or restricted stock made pursuant
to CAP.
“Cash Bonus” means any component of an Award that is payable to a Participant in
currency and not in shares of Company common stock or derivatives thereof, and
that is not subject to deferral.
“Clawback Provision” means a term of an Award under which an Award may or shall
be canceled, forfeited, reduced, or subject to recovery by the Company, whether
or not the Award has been vested, distributed, or paid. For the avoidance of
doubt, any Award granted under the Plan may include one or all of the clawback
provisions described in Section 2.02 of the DIRAP.
“Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



“Committee” means the Personnel and Compensation Committee of the Board of
Directors of Citigroup Inc. and any person to whom it has delegated its
authority, including but not limited to the Plan Administrator.
“Company” means Citigroup Inc. and its Subsidiaries.
“DCAP” means the Deferred Cash Award Plan, as amended from time to time.
“DCAP Award” means an award made pursuant to DCAP.
“Eligible Employee” means any employee or former employee who is eligible to
receive a discretionary incentive and/or retention award package under the
Company’s personnel policies as they may be amended from time to time and as in
effect on the applicable Award Date.
“Equity Award” means any form of award granted pursuant to the SIP that is not a
CAP Award.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fiscal Year” means the accounting fiscal year of the Company.
“Gross Misconduct” means, unless the terms of an Award or Company policy
specifically applicable to the Plan specifically provide otherwise, any conduct
that is determined by the Committee, in its sole discretion, (a) to be in breach
of any obligation that Participant owes to the Company or Participant’s duty of
loyalty to the Company, (b) to be materially injurious to the Company, or (c) to
otherwise constitute gross misconduct.
“Participant” means an Eligible Employee who has received an Award under the
Plan.
“Performance Share Award” means an incentive award calculated with reference to
the value of Company common stock that has a performance period of at least
three years and delivers value according to the Company’s performance against
objective metrics such as total shareholder return or return on assets.
Performance Share Awards may be payable in cash, an Equity Award, or any other
form of discretionary incentive or retention award permitted to be made under
the terms of this Plan.
“Plan” means the Citi Discretionary Incentive and Retention Award Plan, as it
may be amended from time to time.
“Plan Administrator” means the Senior Human Resources Officer of Citigroup Inc.,
which is currently the Head, Human Resources of Citigroup Inc., or his or her
delegates. Any such delegation need not be in writing.

3



--------------------------------------------------------------------------------



“Program” means CAP, DCAP, or any other discretionary incentive or retention
award program administered by the Company pursuant to the Plan.
“SIP” means the Citigroup 2009 Stock Incentive Plan, as it may be amended from
time to time, and any successor thereto.
“Sub Plans” shall have the meaning ascribed thereto in Section 4.03.
“Subsidiary” shall have the meaning set forth in the SIP.
“Vesting Conditions” means any term, condition or restriction, including without
limitation any performance-based condition or criteria, described in the award
documents applicable to an Award that a Participant must satisfy in order to
receive a payment, distribution or otherwise realize monetary value from an
Award.
ARTICLE II
AWARDS
Section 2.01    Awards. For each Fiscal Year or other period determined under
the terms of an Award, the Committee and/or management of the Company is
authorized, consistent with the terms of the Plan, to grant Awards to Eligible
Employees and to determine the amount of and the terms (including any Vesting
Conditions) of the Awards granted to Eligible Employees in respect of such
period. The terms of the Awards shall be set forth in Award agreements,
prospectuses, or such other documents specifically designated by the Company as
setting forth the terms of the Awards. The value of each Eligible Employee’s
Award will depend upon performance factors that may include the Company’s
performance, his or her division’s performance and his or her individual
performance, including an assessment of risk management practices and/or use of
risk capital. The decision whether to grant an Award and how much to grant is at
the sole discretion of Company management, or where applicable, the Committee.
The Committee’s governance approval authorities shall govern which Awards are
expressly subject to Committee approval or review and which may be made at the
sole discretion of Company management. The Plan Administrator may require a
Participant to sign (or acknowledge receipt of) an Award agreement as a
condition of participation in the Plan. If the Plan Administrator does not
require the execution of an Award agreement by a Participant, acceptance of any
benefit of the Award by the Participant shall constitute agreement by the
Participant to the terms, conditions, restrictions and limitations set forth in
the Plan and any Award Agreement as well as the administrative guidelines and
practices of the Company in effect from time to time relating to the Plan.
Section 2.02    Clawbacks; forfeitures; suspensions.
(a)    Any deferred Award granted pursuant to the Plan shall provide that such
Award shall be canceled, forfeited, or subject to recovery by the Company,
whether or not the Award has been vested, distributed, or paid, if (i)
Participant received the Award based on materially inaccurate audited publicly
reported financial statements, (ii) Participant knowingly engaged in providing
materially inaccurate information relating to audited publicly reported

4



--------------------------------------------------------------------------------



financial statements, (iii) Participant materially violated any risk limits
established or revised by senior management and/or risk management, or (iv)
Participant has engaged in Gross Misconduct.


(b)    The Committee may determine in its sole discretion that where any Award
Agreement so provides, if (i) there is reasonable evidence that a Participant
engaged in misconduct or committed material error, in either case in connection
with his or her employment, or (ii) the Company or such Participant’s business
unit has suffered a material downturn in its financial performance or a material
failure of risk management, such Participant shall not be entitled to any unpaid
amount under the Plan or that any such amount shall be reduced.
(c)    The Committee may suspend the vesting, payment, or distribution of any
Award pending an investigation into whether the Participant has engaged in
conduct that would prevent an Award from vesting under the Vesting Conditions,
or subject the Award to forfeiture pursuant to a Clawback Provision. If it is
determined that the Vesting Conditions were in fact not satisfied or Participant
engaged in conduct prohibited by the Clawback Provisions, Participant will be
obligated to return or repay to the Company the value of any improperly vested
and/or paid amounts, any amounts subject to a holdback will be cancelled, and
any unvested awards will be forfeited.
(d)    The terms of any Award granted pursuant to the Plan may provide that
other specified clawback, cancellation, recovery, or forfeiture provisions shall
apply.
ARTICLE III
ADMINISTRATION
Section 3.01    Taxes and Withholding. As a condition to any payment or
distribution of any Award made pursuant to the Plan, the Company may, in its
discretion, require a Participant to pay such sum to the Company as may be
necessary to discharge the Company’s obligations with respect to any taxes,
assessments or other governmental charges, whether of the United States or any
other jurisdiction, imposed on the Participant on account of his or her
participation in the Plan. In the discretion of the Company, the Company may
deduct or withhold such sum from any payment or distribution to the Participant,
whether pursuant to the Plan or otherwise. In addition, the Company may require
a Participant to pay the Company an amount necessary to discharge Company
obligations with respect to any payroll taxes that may be owed on the
Participant’s Account Balance that are no longer subject to a substantial risk
of forfeiture.
Section 3.02    Currency and Foreign Exchange Rates. Generally, Cash Bonuses or
other cash payments made pursuant to the Plan will be paid in the currency in
which they are denominated, but in some circumstances, such as if a
Participant’s Company employer or work country changes during the vesting
period, at the discretion of the Company, Participant’s vested cash Award may be
settled by a payment in the original award currency or in the currency of the
Participant’s current work country or country of residence, or by a combination
of payments

5



--------------------------------------------------------------------------------



from former Company employers or Citigroup Inc. in one or more currencies. In
cases where a cash Award is settled in full or in part by payment in a currency
other than the original award currency, the Company will convert the award
currency to the payment currency at a market exchange rate on the date of
payment, as determined by the Company.


Section 3.03    Nontransferability. Except as may be provided for in award
documents applicable to Awards granted pursuant to a Program, no Participant nor
any creditor or beneficiary of any Participant shall have the right to subject
an amount payable or distributable under this Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment during the Participant’s lifetime, including but not limited to, in
connection with a divorce, legal separation, or similar event.
Section 3.04    Plan Administration. The Plan shall be administered by the Plan
Administrator. The Committee and its delegates, including the Plan Administrator
or his or her delegates, shall have discretionary authority to interpret the
Plan, to make all legal and factual determinations, and to determine all
questions arising in the administration of the Plan, including, without
limitation, the reconciliation of any inconsistent provisions, the resolution of
ambiguities, the correction of any defects, and the supplying of omissions. Each
interpretation, determination or other action made or taken pursuant to the Plan
by the Plan Administrator shall be final and binding on all persons, subject to
the provisions of Section 5.10 hereof concerning arbitration. To the extent
permitted by applicable law, the Committee or the Plan Administrator may at any
time delegate to one or more employees of the Company some or all of its
authority over the administration of the Plan. Such delegation need not be in
writing.
Section 3.05    Policies. Company management may adopt written or unwritten
policies from time to time that govern Plan administration.
ARTICLE IV

AMENDMENT AND TERMINATION
Section 4.01    Right to Amend or Terminate the Plan. The Committee may, in its
sole discretion, modify, amend, terminate or suspend the Plan at any time, which
modification, amendment, termination or suspension shall not require the consent
of the affected Participants and which may be made irrespective of whether it
could result in adverse tax consequences to any Participant.
Section 4.02    Action Following Termination of the Plan. Upon termination of
the Plan, the Committee or the Plan Administrator may take such action with
respect to each Award as it reasonably determines is necessary or desirable. No
termination of the Plan will give rise to a claim by any Participant of
constructive termination of employment.
Section 4.03     Sub Plans. The Company may, in its sole discretion, create
separate sub-plans (“Sub Plans”) under the Plan, that shall provide for
participation in the Plan

6



--------------------------------------------------------------------------------



by Eligible Employees employed outside of the United States. Each Sub Plan shall
comply with local laws applicable to incentive or retention plans.
ARTICLE V
GENERAL PROVISIONS
Section 5.01    Unfunded Status of the Plan. The Plan is unfunded. Any Award
made pursuant to the Plan shall represent at all times an unfunded and unsecured
contractual obligation of each Employer that employed a Participant during the
Award period. Each Participant and each of his or her beneficiaries will be
unsecured creditors of each Employer at which such Participant is or was
employed with respect to all obligations owed to Participant or his
beneficiaries under the Plan or any Award with respect to all obligations owed
to any of them under the Plan. Amounts payable or distributable under the Plan
will be satisfied solely out of the general assets of an Employer subject to the
claims of its creditors. A Participant and his or her beneficiaries will not
have any interest in any fund or in any specific asset of an Employer of any
kind by reason of any return credited to him or her hereunder, nor shall the
Participant or any of his or her beneficiaries or any other person have any
right to receive any payment or distribution under the Plan except as, and to
the extent, expressly provided pursuant to applicable Award documents. No
Employer will segregate any funds or assets to provide for the distribution in
respect of an Award or issue any notes or security for the payment thereof. Any
reserve or other asset that an Employer may establish or acquire to assure
itself of the funds to provide payments required under the Plan shall not serve
in any way as security to any Participant or any beneficiary of a Participant
for the performance of the Employer under the Plan.
Section 5.02    ERISA Status of the Plan. The Plan is a discretionary incentive
and retention award plan and is not intended to be subject to ERISA, and it
shall be operated and interpreted consistent with such intent. A Program may be
subject to ERISA if the express terms of the Program so provide.
Section 5.03    No Right to Continued Employment. Neither the Plan nor any
action taken or omitted to be taken pursuant to or in connection with the Plan
shall be deemed to (a) create or confer on a Participant any right to be
retained in the employ of the Company, (b) interfere with or limit in any way
the Company’s right to terminate the employment of a Participant at any time or
(c) confer on a Participant any right or entitlement to compensation in any
specific amount for any future Fiscal Year. In addition, an Eligible Employee’s
eligibility for an Award for a given Fiscal Year shall not be deemed to create
or confer on the Participant any right to an Award, or any benefit or payment in
any similar plan or program that may be established by the Company, in respect
of any future Fiscal Year.
Section 5.04    Offset Rights. Notwithstanding any provisions of the Plan to the
contrary, to the extent consistent with the requirements of Section 409A of the
Code, the Company may offset against any payments or distributions that would
have otherwise been made to a Participant under the Plan by (a) any amounts that
such Participant may owe to the Company, or (b) any amounts paid by the Company
to a third party pursuant to any award,

7



--------------------------------------------------------------------------------



judgment, or settlement of a complaint, arbitration or lawsuit of which such
Participant was the subject.
Section 5.05    Governing Documents. Notwithstanding any provision of this Plan
to the contrary, if an Award is granted pursuant to the terms of a Program, the
Award documents under the Program shall control in the event of any conflict
between the terms of the Plan and the applicable Award documents under the
Program.
Section 5.06    Successors. The obligations of the Company under this Plan shall
be binding upon the successors of the Company.
Section 5.07    Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of New York, without regard to any
conflicts or choice of law rule or principle that might otherwise refer the
interpretation of the Plan to the substantive law of another jurisdiction.
Section 5.08    Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.
Section 5.09    Arbitration. Any disputes related to the Plan or an Award will
be resolved by arbitration in accordance with the Company’s employment
arbitration policies. In the absence of an effective arbitration policy, any
dispute in any way related to or arising out of the Plan or an Award will be
submitted to arbitration in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association. To the maximum
extent permitted by law, and except where expressly prohibited by law,
arbitration on an individual basis will be the exclusive remedy for any claims
that might otherwise be brought on a class, representative, or collective basis.
Accordingly, Participants may not participate in a class, representative, or
collective action, or as a member or any class, representative or collective
action, and will not be entitled to a recovery in or from a class,
representative or collective action in any forum. Any disputes concerning the
validity of this class, representative or collective action waiver will be
decided by a court of competent jurisdiction, not by an arbitrator.





8

